Case 1:19-cv-01871-PAB-MEH Document 96 Filed 01/21/21 USDC Colorado Page 1 of 1




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                  Magistrate Judge Michael E. Hegarty

  Civil Action No:          19-cv-1871-PAB-MEH                                   Date: January 21, 2021
  Courtroom Deputy:         Christopher Thompson                                 FTR: Courtroom A 501*

  Parties:                                                      Counsel:

  MARTA SANCHEZ, et al.,                                        James Gende

       Plaintiff,

  v.

  CITY OF LITTLETON, et al.,                                    Eric Ziporin
                                                                DJ Goldfarb

       Defendant.

                                        COURTROOM MINUTES
                                       DISCOVERY CONFERENCE

  Court in session:         10:21 a.m.

  Court calls case. Appearances of counsel by telephone.

  Discussion held regarding the Plaintiffs’ continued request for in-person depositions opposed to
  completing the depositions remotely. The Court at this time cannot Order in person depositions,
  as stated on the record.


  Court in recess:          10:25 a.m.       Hearing concluded.
  Total in-court time:      00:04
  *To obtain a transcript of this proceeding, please contact Patterson Transcription Company at (303) 755-4536 or AB
  Litigation Services at (303) 629-8534.
